Citation Nr: 0533592	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-15 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1964 and from February 1991 to March 1991, with 
additional service in the Army National Guard.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned sitting in Seattle, 
Washington, in June 2005; a transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  At a November 2002 VA audiological evaluation, the 
veteran demonstrated Level I hearing in the right ear and 
Level II hearing in the left ear.

3.  At an April 2005 VA audiological evaluation, the veteran 
demonstrated Level II hearing in the right ear and Level II 
hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board must first ensure that the appeal has been properly 
processed and developed.  For consideration is the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), enacted on November 9, 2000 (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005)).  The law eliminated certain requirements and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his claim for service connection for 
bilateral hearing loss in September 2002.  In December 2002, 
the RO issued a rating decision granting service connection 
for such disability and assigning an initial noncompensable 
(o percent) evaluation, effective September 9, 2002.  
Thereafter, the veteran appealed with respect to the 
propriety of the initially assigned rating.  The Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003.  

In this case, however, the veteran was not provided a letter 
notifying him of the VCAA provisions and what evidence is 
necessary to substantiate a service connection claim.  As 
such, in February 2005, the RO sent the veteran a letter 
advising him what evidence was needed to substantiate his 
initial rating claim, which party is responsible for 
obtaining it, and requesting that he submit any evidence in 
his possession that pertained to his claim.  Although the 
February 2005 letter came after the initial adjudication in 
this matter, the Board notes that, in Pelegrini II, the Court 
clarified that the claimant need only be provided VCAA notice 
and an appropriate amount of time to respond, followed by 
proper subsequent VA process.  See Pelegrini II at 120-123; 
see also 38 C.F.R. § 20.1102 (2005) (harmless error); Bernard 
v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  As such, after VCAA notice was provided in 
February 2005, the veteran's initial rating claim was 
readjudicated as reported in an April 2005 supplemental 
statement of the case, such that he had the opportunity to 
respond to the remedial VCAA notice prior to Board 
adjudication of his claim on the merits.

In February 2005, the veteran was sent a letter explaining 
his role in the claims process and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to obtain evidence necessary 
to support the veteran's claim.  Specifically, such letter 
notified the veteran that VA was responsible for obtaining 
relevant records from any Federal agency, to include medical 
records from the military, VA hospitals, and the Social 
Security Administration.  He was also informed that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency, to include records from state and local 
governments, private doctors and hospitals, and current and 
former employers.  The veteran was informed that he must 
provide adequate identifying information for such records and 
that it was his responsibility to ensure that VA received all 
requested records not in the possession of a Federal 
department or agency.  He was notified that, in order to 
establish entitlement to an increased rating, the evidence 
must show that his service-connected condition had gotten 
worse.  Moreover, with respect to the fourth element of 
notice, the February 2005 letter requested that the veteran 
inform VA if there is any other evidence or information that 
he believe would support his claim and, if such evidence or 
information was in his possession, to send it to VA.  

Additionally, the December 2002 rating decision, June 2003 
statement of the case, and November 2003, July 2004, and 
April 2005 supplemental statements of the case informed the 
veteran of the reasons and bases why he was not entitled to a 
compensable rating for his service-connected bilateral 
hearing loss.  In essence, the veteran was advised that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  The veteran was also provided with 
38 C.F.R. § 4.85 and § 4.86 as well as Tables VI, VIA, and 
VII in the June 2003 statement of the case.  Moreover, the 
June 2003 statement of the case and the April 2005 
supplemental statement of the case advised the veteran of 
VA's duties to assist under 38 C.F.R. § 3.159, with reference 
to the relevant VCAA cites in the United States Code.

In addition to the above-referenced documents, the veteran 
provided testimony at an June 2005 hearing before the 
undersigned Veterans Law Judge.  Therefore, for the foregoing 
reasons, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, VA 
treatment records and November 2002 and April 2005 VA 
examination reports are in the claims file.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim. 
Specifically, at his June 2005 Board hearing, the veteran 
stated that he had not recently received any audio testing by 
a private audiologist or anyone outside VA.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The veteran was most recently afforded VA examinations in 
November 2002 and April 2005.  The examinations were 
conducted by audiologists who objectively measured the 
current level of the veteran's hearing loss utilizing the 
means of mechanical testing recognized for VA rating 
purposes.  The veteran has not submitted medical evidence 
that suggests his disability has worsened since April 2005.  
Nor has he shown that the most recent VA examination, when 
considered together with all the evidence, is inadequate for 
rating purposes.  Based on these facts, the Board concludes 
that the medical evidence of record is sufficient to evaluate 
the veteran's initial rating claim and further examination is 
not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Where the schedule does 
not provide a noncompensable evaluation for a diagnostic 
code, noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's bilateral hearing loss.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for service-
connected bilateral hearing loss.

The veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable or 0 percent rating under 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).  At his 
June 2005 Board hearing, the veteran contended that his 
hearing disability had worsened in severity and that he 
currently wore hearing aids.  As such, the veteran contends 
that he is entitled to a compensable rating for his bilateral 
hearing loss. 

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2005).  In order to establish entitlement 
to a compensable rating for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

The November 2002 VA audiological evaluation resulted in 
diagnoses of mild to moderately severe mixed hearing loss in 
the right ear and mild to severe sensorineural hearing loss.  
At such evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
65
65
65
LEFT
35
35
65
75
65

Pure tone thresholds averaged a 56-decibel loss in the right 
ear and a 60-decibel loss in the left ear.  The audiologist 
indicated that the veteran had 96 percent discrimination in 
the right ear and 94 percent discrimination in the left ear.  
These audiometry test results equate to Level I hearing in 
the right ear and Level II hearing in the left ear, using 
Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings 
for hearing impairment found in Table VII, Level I hearing in 
the right ear and Level II hearing in the left ear results in 
a noncompensable disability rating.  38 C.F.R. § 4.85.  

An October 2003 VA treatment record reflects that, with 
regard to the right ear, the veteran's hearing was within 
normal limits to mild through 1000 Hertz sloping to a 
moderately severe sensorineural hearing loss 2000 through 
8000 Hertz.  Pertinent to the left ear, the veteran had mild 
to moderate mixed hearing loss through 1000 Hertz sloping to 
a moderately severe sensorineural hearing loss.  It was 
observed that the veteran's hearing was essentially stable at 
the time of examination when compared to the November 2002 
evaluation, with the exception of the air conduction scores 
of the left ear from 750 to 1000 Hertz.  Bone conduction was 
stable.  An April 2004 VA treatment record shows that the 
veteran reported no significant changes in his hearing since 
October 2003.  

The April 2005 VA audiological evaluation reveals a diagnosis 
of mild to severe combined sensorineural hearing loss of the 
right and left ears.  At such evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
70
65
LEFT
30
40
70
75
65

Pure tone thresholds averaged a 59-decibel loss in the right 
ear and a 63-decibel loss in the left ear.  The audiologist 
indicated that the veteran had 96 percent discrimination in 
the right ear and 96 percent discrimination in the left ear.  
These audiometry test results equate to Level II hearing in 
the right ear and Level II hearing in the left ear, using 
Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings 
for hearing impairment found in Table VII, Level II hearing 
in the right ear and Level II hearing in the left ear 
warrants a noncompensable disability rating.  38 C.F.R. 
§ 4.85.  

The Board finds that the requirements for a compensable 
evaluation are not met at any time during the appeal period 
based on the demonstrated levels of hearing impairment, 
emphasizing that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  There is no 
medical evidence of record indicating that the veteran 
experiences a higher level of hearing impairment.  In 
reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
veteran's claim for an initial compensable rating for 
bilateral hearing loss, that doctrine is not applicable in 
this appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  

In this case, the veteran has not indicated that he missed 
time from work or has been hospitalized due to his bilateral 
hearing loss.  Rather, the medical evidence shows that the 
objective manifestations of the veteran's bilateral hearing 
loss are consistent with those contemplated by the schedular 
criteria and it appears that he functions well with the use 
of hearing aids.  Therefore, referral of this case for extra-
schedular consideration is not in order at this time.  As 
discussed at the veteran's hearing, however, the veteran is 
entitled to reopen his claim for compensation for the hearing 
loss at any time with evidence of increased hearing 
impairment.  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied. 



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


